DISSENTING OPINION
GARB, J.,
December 22, 1969. — I most respectfully dissent from that portion of the majority opinion refusing plaintiffs’ petition to compel answers to their interrogatories regarding disclosure of insurance and policy limitations. I find the reasoning and logic of those cases requiring the disclosure of this information to be the more compelling in this regard, and I would *320join in their conclusion. See Groce v. Hile, 46 D. & C. 2d 89 (1969); Berek v. Smock, 46 D. & C. 2d 221 (1969); Dashem v. Morehead, 46 D. & C. 2d 563 (1969); Landkammer v. O’Laughlin, 45 F.R.D. 240 (S.D. Iowa, 1968); Cuellar v. Hamer, 45 F.R.D. 245 (W.D. Mich., 1968); Ellis v. Gilbert, Hall, 429 P. 2d 39 (Utah, 1967); Cook v. Welty, 253 F. Supp. 875 (D.C., 1966).
The difference in philosophy reflected, if one there be, between this opinion and that of the majority is merely one regarding the breadth of the discovery rules. Clearly, if the rules are to be liberally construed (see Pa. R.C.P. 126), we must consider, inter alia, the circumstances under which the rule was promulgated, the mischief to be remedied by the rule, the object to be obtained, the consequences of that particular interpretation (see Pa. R.C.P. 127), and at the same time presume that the Supreme Court intends to favor the public interest as against any private interest (see Pa. R.C.P. 128). The practical result, in my opinion, of the disclosure of policy limits is to effectuate the settlement of negligence cases. Clearly, where the damages are slight, plaintiff in all probability will not be concerned with policy limits and by the same token, the insurance carrier would have no particular objection to disclosure. Where the injuries are' great, however, the disclosure of policy limits affords plaintiff one additional and very important factor of consideration in determining the settlement value of his case. Armed with such knowledge, the plaintiff is much better prepared to determine the type and extent of preparation required for trial or the degree of compromise necessitated for purposes of settlement. These considerations are entirely consistent with the rules of construction as set forth in Pa. R.C.P. 127 and clearly favor the public interest in settling cases as opposed to the private interest of secrecy of the insurance *321companies, as mandated by Pa. R.C.P. 128. I do not believe that this conclusion requires a strained construction of Pa. R.C.P. 4007. I believe that this information is relevant to the subject matter of the law suit, although not necessarily evidentially relevant at the time of trial, and substantially aids in preparation for trial as has been heretofore explicated.
I do wholeheartedly concur in the last paragraph of the majority opinion. If, however, there cannot be certainty in the law in this regard, there should at least be certainty in the amount of insurance coverage available.